UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 - QSB QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended March 31, 2007 Commission File Number: 0001379006 NANOVIRICIDES, INC. (Exact name of registrant as specified in its charter) NEVADA 76-0674577 (State or other jurisdiction) (IRS Employer Identification No.) of incorporation or organization) 135 Wood Street, Suite 205 West Haven, Connecticut 06516 (Address of principal executive offices and zip code) (203) 937-6137 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesoNoT Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoT Transitional Small Business Disclosure Format (check one): YesoNoT Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12b-2 of the Exchange Act). YesoNoT The number of shares outstanding of the Registrant's Common Stock as of May 17, 2007 was 112,633,502shares. 1 NanoViricides, INC. FORM 10-QSB INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements Balance Sheets – March 31, 2007 (Unaudited) and June 30, 2006 3 Statements of Operations (Unaudited) - For the Three and Nine Months Ended March 31, 2007 and 2006, and for the Cumulative Period May 12, 2005 (Inception) through March 31, 2007. 4 Statements of Changes in Shareholders’ Equity (Deficit) (Unaudited) - For the Cumulative Period May 12, 2005 (Inception) through March 31, 2007. 5 Statements of Cash Flows (Unaudited) - For the Nine Months Ended March 31, 2007 and 2006, and for the Cumulative Period May 12, 2005 (Inception) through March 31, 2007. 8 Notes to Financial Statements (Unaudited) 10 Item 2. Management's Discussion and Analysis of Financial Condition and Plan of Operation 20 Item 3. Controls and Procedures 26 PART II OTHER INFORMATION Item 1. Legal Proceedings 27 Item 2.Changes in Securities 27 Item 3.Defaults Upon Senior Securities 27 Item 4. Submission of Matters to a Vote of Security Holders 27 Item 5.Other Information 27 Item 6. Exhibits and Reports on Form 8-K 28 Signatures 29 Certifications 30 2 Index NANOVIRICIDES, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS March 31, 2007 June 30, 2006 Unaudited ASSETS CURRENT ASSETS: Cash and cash equivalents $ 512,321 $ 2,507,102 Prepaid expenses 364,685 213,728 Total current assets 877,006 2,720,830 Property and equipment, net 19,243 2,054 Security deposit 100,000 Deferred expenses, net - 6,714 Trademarks, net 5,412 - TOTAL ASSETS $ 1,001,661 $ 2,729,598 LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable – trade $ 56,700 $ 44,076 Accounts payable – related parties 284,727 203,045 Accrued expenses 28,400 90,831 Accrued payrollto officers and related payrolltax expense 396,000 232,282 Other payrolltaxes payable 7,537 3,826 Total current liabilities 773,364 574,060 LONG TERM DEBT: Debentures, net - 917,082 TOTAL LIABILITIES 773,364 1,491,142 COMMITMENTS AND CONTINGENCIES SHAREHOLDERS’ EQUITY Common stock, $0.001 par value; 300,000,000 shares authorized at March 31, 2007 and June 30, 2006; issued and outstanding: 112,633,502 at March 31, 2007 and 108,878,425 at June 30, 2006. 112,633 108,878 Additional paid-in capital 5,813,746 4,480,035 Deficit accumulated during the development stage (5,698,062 ) (3,350,437 ) Stock subscription receivable (20 ) (20 ) TOTAL SHAREHOLDERS’ EQUITY 228,297 1,238,456 TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ 1,001,661 $ 2,729,598 The accompanying notes are an integral part of these financial statements. 3 Index NANOVIRICIDES, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March31, Nine Months Ended March 31, For the Cumulative Period From May 12, 2005 (Inception) through March31, 2007 2006 2007 2006 2007 Revenues $ - $ - $ - $ - $ - Operating expenses: Research and development 244,761 205,563 575,715 624,922 1,506,377 General and administrative (of this amount $200,985, $60,513, $279,822, $365,083 and $707,525 was for stock and option based compensation to consultants and officers for each period presented) 683,605 322,795 1,732,285 1,112,521 3,463,476 Total operating expenses 928,366 528,358 2,308,000 1,737,443 4,969,853 Loss from operations (928,366 ) (528,358 ) (2,308,000 ) (1,737,443 ) (4,969,853 ) Other income (expense): Interest income 10,247 2,906 50,937 3,517 58,800 Non cash interest on convertible debentures - (22,192 ) (7,644 ) (43,847 ) (73,930 ) Non cash interest expense on beneficial conversion feature of convertibledebentures - (240,729 ) (82,918 ) (386,757 ) (713,079 ) Total other income (expense) 10,247 (260,015 ) (39,625 ) (427,087 ) (728,209 ) Net loss $ (918,119 ) $ (788,373 ) $ (2,347,625 ) $ (2,164,530 ) $ (5,698,062 ) Net loss per share: basic and diluted $ (.01 ) $ (.01 ) $ (.02 ) $ (.02 ) Weighted average shares outstanding: basic and diluted 112,626,302 105,180,614 112,085,679 102,795,688 The accompanying notes are an integral part of these financial statements. 4 Index NANOVIRICIDES, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY (DEFICIT) FOR THE CUMULATIVE PERIOD MAY 12, 2005 (INCEPTION) THROUGH MARCH31, 2007 (UNAUDITED) Common Stock Number of Shares Par Value $.001 Additional Paid-in Capital Stock Subscription Receivable Accumulated Deficit Total Shareholders' Equity Shares issued May 12, 2005 (Inception) 20,000 $ 20 $ - $ (20 ) $ - - Share exchange with Edot-com.com Inc., June 1, 2005 (20,000 ) (20 ) - 20 - - Shares exchanged in reverse acquisition of Edot-com.com Inc., June 1, 2005 80,000,000 $ 80,000 (79,980 ) (20 ) - - Shares outstanding Edot-com.com Inc., June 1, 2005 20,000,000 $ 20,000 (20,000 ) - - - Options granted in connection with reverse acquisition - Net loss period ended June 30, 2005 - (66,005 ) (66,005 ) Balance at June 30, 2005 100,000,000 100,000 (99,980 ) (20 ) (66,005 ) (66,005 ) Discount related to beneficial conversion feature of Convertible debentures, July 13, 2005 - - 5,277 - - 5,277 Legal expenses related private placement of common stock, July 31, 2006 - - (2,175 ) - - (2,175 ) Discount related to beneficial conversion feature of Convertible debentures, July 31, 2005 - - 5,302 - - 5,302 Warrants issued to Scientific Advisory Board, August 15, 2005 - - 4,094 - - 4,094 Options issued to officers, September 23, 2005 - - 87,318 - - 87,318 Shares issued for consulting services rendered at $.081 per share, September 30, 2005 2,300,000 2,300 184,000 - - 186,300 Shares issued for interest on debentures, September 30, 2005 48,177 48 4,267 - - 4,315 Discount related to beneficial conversion feature of Convertible debentures, October 28, 2005 - - 166,666 - - 166,666 Discount related to beneficial conversion feature of Convertible debentures, November 9, 2005 - - 166,667 - - 166,667 The accompanying notes are an integral part of these financial statements. 5 Index Common Stock Number of Shares Par Value $.001 Additional Paid-in Capital Stock Subscription Receivable Accumulated Deficit Total Shareholders Equity ' Discount related to beneficial conversion feature of Convertible debentures, November 11, 2005 - - 275,000 - - 275,000 Discount related to beneficial conversion feature of Convertible debentures, November 15, 2005 - - 49,167 - - 49,167 Warrants issued to Scientific Advisory Board, November 15, 2005 - - 25,876 - - 25,876 Shares and warrants issued in connection with private placement of common stock, November 28, 2005 340,000 340 169,660 - - 170,000 Shares and warrants issued in connection with private placement of common stock, November 29, 2005 300,000 300 149,700 - - 150,000 Shares and warrants issued in connection with private placement of common stock, November 30, 2005 150,000 150 74,850 - - 75,000 Shares and warrants issued in connection with private placement of common stock, December 2, 2005 100,000 100 49,900 - - 50,000 Shares and warrants issued in connection with private placement of common stock, December 6, 2005 850,000 850 424,150 - - 425,000 Shares issued for legal services rendered at $.95 per share, December 6, 2005 20,000 20 18,980 - - 19,000 Shares and warrants issued in connection with private placement of common stock, December 12, 2005 750,000 750 374,250 - - 375,000 Shares and warrants issued in connection with private placement of common stock, December 13, 2005 50,000 50 24,950 - - 25,000 Shares and warrants issued in connection with private placement of common stock, December 14, 2005 50,000 50 24,950 - - 25,000 Shares issued in connection with debenture offering, December 15, 2005 50,000 50 48,950 - - 49,000 Shares and warrants issued in connection with private placement of common stock, December 20, 2005 50,000 50 24,950 - - 25,000 Shares and warrants issued in connection with private placement of common stock, December 29, 2005 50,000 50 24,950 - - 25,000 The accompanying notes are an integral part of these financial statements. 6 Index Common Stock Number of Shares Par Value $.001 Additional Paid-in Capital Stock Subscription Receivable Accumulated Deficit Total Shareholders' Equity Shares and warrants issued in connection with private placement of common stock, December 30, 2005. 50,000 50 24,950 - - 25,000 Shares issued for interest on debentures, December 31, 2005 19,476 19 17,321 - - 17,340 Shares issued for consulting services rendered at $1.46 per share, January 9, 2006 3,425 4 4,997 - - 5,001 Warrants issued to Scientific Advisory Board on February 15, 2006 - - 49,067 - - 49,067 Warrants issued to Scientific Advisory Board on May 15, 2006 - - 51,048 - - 51,048 Shares issued for interest on debentures, March 31, 2005 7,921 8 22,184 - - 22,192 Options exercised, May 31, 2006 1,800,000 1,800 88,200 - - 90,000 Shares and warrants issued in connection with private placement of common stock, June 15, 2006 1,875,000 1,875 1,873,125 - - 1,875,000 - Shares issued for interest on debentures, June 30, 2006 14,426 14 22,424 - - 22,438 Net loss year ended June 30, 2006. - (3,284,432 ) (3,284,432 ) Balance at June 30, 2006 108,878,425 108,878 4,480,035 (20 ) (3,350,437 ) 1,238,456 Shares issued for interest on debentures, July 31, 2006 5,744 6 7,638 - - 7,644 Shares issued in connection with conversion of convertible debentures, July 31, 2006 3,333,333 3,333 996,667 - - 1,000,000 Exercise of stock warrants, July 31, 2006 200,000 200 49,800 - - 50,000 Options issued to Scientific Advisory Board on August 15, 2006 - - 30,184 - - 30,184 Options issued to Scientific Advisory Board on November 15, 2006 - - 25,888 - - 25,888 Shares issued for consulting and legal services rendered at $.76 per share, January 2, 2007 216,000 216 163,944 - - 164,160 Options issued to Scientific Advisory Board on February 15, 2007 - - 32,668 - - 32,668 Officers’ compensation expense - - 26,922 - - 26,922 Net loss nine months ended March 31, 2007 - (2,347,625 ) (2,347,625 ) Balance at March 31, 2007 112,633,502 $ 112,633 $ 5,813,746 $ (20 ) $ (5,698,062 ) $ 228,297 The accompanying notes are an integral part of these financial statements. 7 Index NANOVIRICIDES, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended March 31, For the Cumulative Period From May 12, 2005 2007 2006 (Inception) through March 31, 2007 OPERATING ACTIVITIES: Net loss $ (2,347,625 ) $ (2,164,530 ) $ (5,698,062 ) Adjustments to reconcile net loss to net cash used in operating activities: Shares issued for services rendered 164,160 210,301 374,461 Options granted to scientific advisory board 88,740 79,036 218,824 Options issued to officers as compensation 26,922 75,746 114,240 Depreciation and amortization 1,615 - 1,709 Amortization of deferred financing expenses 6,714 24,317 51,175 Non cash interest on convertible debentures 7,644 43,848 73,930 Non cash interest expense on beneficial conversion feature of convertible debentures 82,918 386,757 713,079 Changes in assets and liabilities: Prepaid expenses (150,957 ) (50,000 ) (364,686 ) Deferred expenses - - (2,175 ) Security deposit (100,000 ) - (100,000 ) Accounts payable- trade 12,624 12,885 56,700 Accounts payable –related parties 81,682 (136,005 ) 284,727 Accrued expenses (62,431 ) (1,589 ) 28,400 Accrued payroll to officers and related payroll tax expense 163,718 200,000 396,000 Other payroll taxes payable 3,711 - 7,538 Net cash used in operating activities (2,020,565 ) (1,319,234 ) (3,844,140 ) INVESTING ACTIVITIES: Purchases of property and equipment (18,586 ) (748 ) (20,734 ) Purchase of trademarks (5,630 ) - (5,630 ) Net cash used in investing activities (24,216 ) (748 ) (26,364 ) FINANCING ACTIVITIES: Proceeds from issuance of convertible debentures - 1,000,000 1,000,000 Proceeds from issuance of common stock and warrants in connection with private placements of common stock – net of fees - 1,367,825 3,242,825 Proceeds from exercise of stock warrants attached to convertible debentures 50,000 - 50,000 Proceeds from exercise of stock options - - 90,000 Net cash provided by financing activities 50,000 2,367,825 4,382,825 NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (1,994,781 ) 1,047,843 512,321 CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 2,507,102 - - CASH AND CASH EQUIVALENTS, END OF PERIOD $ 512,321 $ 1,047,843 $ 512,321 The accompanying notes are an integral part of these financial statements. 8 Index NANOVIRICIDES, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS (CONTINUED) SUPPLEMENTAL DISCLOSURE OF NON-CASH ACTIVITY (UNAUDITED) During the periods indicated below, the Company had the following non-cash activity: Nine Months Ended March31, For the Cumulative Period From May 12, 2005 2007 2006 (Inception) through March 31, 2007 Common stock issued for services rendered $ 164,160 $ 210,301 $ 374,461 Stock options issued to the officers as compensation 26,922 75,746 114,240 Stock warrants granted to scientific advisory board 88,740 79,036 218,824 Common stock issued for interest on debentures 7,644 43,848 73,930 Shares of common stock issued in connection with debenture offering 49,000 49,000 Common stock issued upon conversion of convertible debentures 1,000,000 - 1,000,000 Debt discount related to beneficial conversion feature of convertible debt - 713,079 713,079 Warrants issued in connection with private placement - - 1,262,632 The accompanying notes are an integral part of these financial statements. 9 Index NANOVIRICIDES, INC (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS MARCH 31, 2 (Unaudited) Note 1. Basis ofPresentation The accompanying unaudited financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-QSB and Item 310 of Regulation S-B. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three and nine month periods ended March 31, 2007, are not necessarily indicative of the results that may be expected for the year ended June 30, 2007. Note 2. Organization and Nature of Business NanoViricides, Inc. was incorporated under the laws of the State of Colorado on July 25, 2000 as Edot-com.com, Inc. and was organized for the purpose of conducting internet retail sales.On April 1, 2005, Edot-com.com, Inc. was incorporated under the laws of the State of Nevada for the purpose of re-domiciling the Company as a Nevada corporation.On May 12, 2005, the Corporations were merged and Edot-com.com, Inc., a Nevada corporation, (the Company), became the surviving entity. On June 1, 2005, Edot-com.com, Inc. (“ECMM”) acquired Nanoviricide, Inc., a privately owned Florida corporation (“NVI”), pursuant to an Agreement and Plan of Share Exchange (the “Exchange”).Nanoviricide, Inc. was incorporated under the laws of the State of Florida on May 12, 2005. Pursuant to the terms of the Exchange, ECMM acquired NVI in exchange for an aggregate of 80,000,000 newly issued shares of ECMM common stock resulting in an aggregate of 100,000,000 shares of ECMM common stock issued and outstanding.NVI then became a wholly-owned subsidiary of ECMM. The ECMM shares were issued to the NVI Shareholders on a pro rata basis, on the basis of 4,000 shares of the Company’s Common Stock for each share of NVI common stock held by such NVI Shareholder at the time of the Exchange. As a result of the Exchange Transaction the former NVI stockholders held approximately 80% of the voting capital stock of the Company immediately after the Exchange Transaction.For financial accounting purposes, thisacquisition was a reverse acquisition of the Company by NVI, under the purchase method of accounting, and was treated as a recapitalization with NVI as the acquirer. Accordingly, the financial statements have been prepared to give retroactive effect to May 12, 2005 (date of inception), of the reverse acquisition completed on June 01, 2005, and represent the operations of NVI. On June 28, 2005, NVI was merged into its parent ECMM and the separate corporate existence of NVI ceased. Effective on the same date, EDOT-COM.COM, Inc. changed itsnameto NanoViricides, Inc. and its stock symbol to “NNVC”, respectively.The Company is considered a development stage company at this time. NanoViricides,Inc. (the “Company”), is a nano-biopharmaceutical company whose business goals are to discover, develop and commercialize therapeutics to advance the care of patients suffering from life-threatening viral infections. We are a development stage company with several drugs in various stages of early development. Our drugs are based on several patents, patent applications, provisional patent applications, and other proprietary intellectual property held by TheraCour Pharma, Inc., to which we have the necessary licenses in perpetuity for the treatment of the following human viral diseases: Human Immunodeficiency Virus (HIV/AIDS), Hepatitis B Virus (HBV), Hepatitis C Virus (HCV), Herpes Simplex Virus (HSV), Influenza, Rabies, and Asian Bird Flu Virus. TheraCour has granted us the right to include dengue fever among the viruses we are able to treat.However, no written agreement has been entered into with TheraCour and no assurance can be given that a written amendment to the licensing agreement with Theracour will ever be reached or that, if reached, will be on terms favorable to the Company. We focus our research and clinical programs on specific anti-viral solutions. We are seeking to add to our existing portfolio of products through our internal discovery and clinical development programs and through an in-licensing strategy. To date, the Company has not developed any commercial products. 10 Index Note 3.Substantial Doubt Regarding Ability to Continue as a Going Concern The accompanying financial statements have been prepared assuming that the Company will continue as a going concern which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. Accordingly, they do not include any adjustments relating to the realization of the carrying value of assets or the amounts and classification of liabilities that might be necessary should the company be unable to continue as a going concern. The Company’s significant operating losses and significant capital requirements, however, raise substantial doubt about the Company’s ability to continue as a going concern. Since May 2005, the Company has been engaged exclusively in research and development activities focused on developing targeted nano viral drugs. The Company has not yet commenced any product commercialization. The Company has incurred significant operating losses since its inception, resulting in a deficit accumulated during the development stage of $5,698,062 at March 31, 2007. Such losses are expected to continue for the foreseeable future and until such time, if ever, as the Company is able to attain sales levels sufficient to support its operations. There can be no assurance that the Company will achieve or maintain profitability in the future. Despite the Company’s financings in 2006 and 2005 and a cash balance of $512,321 at March 31, 2007, substantial additional financing will be required in future periods, as the Company believes it will require in excess of $6,500,000 to fund its operations during the next twelve months. Based on the results ofin-vivo and in-vitro studies which were completed in the first calendar quarter of 2007 and the Company’s April 9, 2007 Cooperative Research and Development Agreement, (CRADA), with the Walter Reed Army Institute of Research, we have commenced a program to seek substantial additional financing to meet our planned cash requirements through private placements of our common stock and/or incurring debt. The terms of the program (private placement)have not yet been finalized. (See also Note 6) No assurances can be given that financing will be available or be sufficient to meet our capital needs. If we are unable to obtain financing to meet our working capital requirements, then we may be required to modify our operations, including curtailing our business significantly or ceasing operations altogether. Note 4. Summary of Significant Accounting Policies Accounting Basis - The Company has not earned any revenue from limited principal operations. Accordingly, the Company's activities have been accounted for as those of a "Development Stage Company" as set forth in Financial Accounting Standards Board Statement No. 7 (“SFAS 7"). Among the disclosures required by SFAS 7 are that the Company's financial statements be identified as those of a development stage company, and that the statements of earnings, retained earnings and stockholders' equity and cash flows disclose activity since the date of the Company's inception. Cash and Cash Equivalents - The Company considers highly liquid debt instruments with original maturities of three months or less to be cash equivalents. Property and Equipment - Equipment is stated at cost and depreciated over the estimated useful lives of the assets (generally five years) using the straight-line method. Use of Estimates - The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Research and Development - Research and development expenses consist primarily of costs associated with the preclinical and or clinical trials of drug candidates, compensation and other expenses for research and development, personnel, supplies and development materials, costs for consultants and related contract research and facility costs. Expenditures relating to research and development are expensed as incurred. Accounting for Stock Based Compensation– The Company adopted the fair value recognition provisions of “FASB Statement No. 123(R) Share-Based Payment”, since inception, which requires compensation cost recognized includes compensation cost for all share-based payment granted based on the grant-date fair value estimated in accordance with provisions of FASB 123(R). 11 Index Option-based officers’ compensation expensefor the three months ended March 31, 2007 and 2006 were $4,157 and $11,446, and for the nine months ended March 31, 2007 and 2006 were $26,922 and $75,746, respectively, and $114,240 since inception. The fair value of the Company’s option-based awards granted to executive officers, granted on September 23, 2005, were estimated using the Black-Scholes option-pricing model with following assumptions: Expected life in years 5 years Risk free interest rate 3.88 to 4.10% Expected volatility 108.00 to 109.00% Dividend yield 0% Computation of expected volatility is based on the equity volatilities of four comparable companies. The computation of expected life is as stated in employment contracts. The risk free interest rates used in the valuations of the fair value are based on risk free bond rates of similar time periods as the expected life of the stock options. Because the Company has no historical forfeiture rates, the stock option expense is not adjusted by an estimate for forfeiture as required under FASB 123(R). Accounting for Non-Employee Stock Based Compensation– The Company accounts for shares and options issued for non-employees in accordance with the provision of Emerging Issue Task Force Issue No. 96-18, “Accounting for Equity Instruments that are issued to other than Employees for Acquiring, or in Conjunction with selling Goods or Services”. According to the provisions of ETIF 96-18, the Company determines the fair value of stock and options granted to non-employees on the measurement date which is either the date of a commitment for performance has been reached or when performance has been completed, depending upon the facts and circumstances. The fair value of the shares and options valued at commitment date is expensed immediately for past services or expensed over the service period for future services. Income Taxes - The Company utilizes Statement of Financial Accounting Standards No. 109, “Accounting for Income Taxes,” which requires an asset and liability approach to financial accounting and reporting for income taxes. The difference between the financial statement and tax basis of assets and liabilities is determined annually. Deferred income tax assets and liabilities are computed for those temporary differences that have future tax consequences using the current enacted tax laws and rates that apply to the periods in which they are expected to affect taxable income. Valuation allowances are established, if necessary, to reduce the deferred tax asset to the amount that will, more likely than not, be realized. Income tax expense is the current tax payable or refundable for the year plus or minus the net change in the deferred tax assets and liabilities. Basis Earnings (Loss) per Share– Basic Earnings (Loss) per Share is calculated in accordance with SFAS No. 128, "Earnings per Share," by dividing income or loss attributable to common stockholders by the weighted average common stock outstanding. Diluted EPS is calculated in accordance with SFAS No. 128 by adjusting weighted average common shares outstanding by assuming conversion of all potentially dilutive shares. In periods where a net loss is recorded, no effect is given to potentially dilutive securities, since the effect would be antidilutive. Concentrations of Risk - Financial instruments that potentially subject us to a significant concentration of credit risk consist primarily of cash and cash equivalents. The Company maintains deposits in federally insured institutions in excess of federally insured limits. The Company does not believe it is exposed to significant credit risk due to the financial position of the depository institutions in which those deposits are held. Segment Reporting - As of March 31, 2007 the Company has determined that it operates in only one segment. Accordingly, no segment disclosures have been included in the notes to the consolidated financial statements. New Accounting Pronouncements Affecting the Company FIN 48, FASB Interpretation No. 48 In June 2006 the FASB issued Interpretation No. 48, Accounting for Uncertainty in Income Taxes, an Interpretation of FASB Statement No. 109, Accounting for Income Taxes (FIN 48), to create a single model to address accounting for uncertainty in tax positions. FIN 48 clarifies the accounting for income taxes by prescribing a minimum recognition threshold a tax position is required to meet before being recognized in financial statements. FIN 48 also guidance on derecognition, measurement, classification, interest, and penalties, accounting in interim periods, disclosure and transition. The Company adopted FIN 48 as of January 1, 2007 smd adoption did not have a material impact to the Company’s financial statements or effective tax rate and did not result in any unrecognized tax benefits. Interest costs and penalties related to taxes are classified as interest expense and general and administrative costs, respectively, in the Company’s financial statements. For the three and nine months ended March 31, 2007 and 2006 the Company did not recognize any interest or penalty expense related to income taxes. It is determined not to be reasonably possible for the amounts of recognized tax benefits to significantly increase or decrease within next 12 months. 12 Index Financial Accounting Standards No. 157 In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, "Fair Value Measurements" ("FASB 157"). FASB 157 enhances existing guidance for measuring assets and liabilities using fair value. Prior to the issuance of FASB 157, guidance for applying fair value was incorporated in several accounting pronouncements. FASB 157 provides a single definition of fair value, together with a framework for measuring it, and requires additional disclosure about the use of fair value to measure assets and liabilities. FASB 157 also emphasizes that fair value is a market-based measurement, not an entity-specific measurement, and sets out a fair value hierarchy with the highest priority being quoted prices in active markets. Under FASB 157, fair value measurements are disclosed by level within the hierarchy. While FASB 157 does not add any new fair value measurements, it does change current practice. Changes to practice include: (1) a requirement for an entity to include its own credit standing in the measurement of its liabilities; (2) a modification of the transaction price presumption; (3) a prohibition on the use of block discounts when valuing large blocks of securities for broker-dealers and investment companies; and (4) a requirement to adjust the value of restricted stock for the effect of the restriction even if the restriction lapses within one year. FASB 157 is effective for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. The Company has not determined the impact of adopting FASB 157 on its financial statements. FSP FAS 123(R)-5, Amendment of FASB Staff Position FAS 123(R)-1 FSP FAS 123(R)-5 was issued on October 10, 2006. The FSP provides that instruments that were originally issued as employee compensation and then modified, and that modification is made to the terms of the instrument solely to reflect an equity restructuring that occurs when the holders are no longer employees, then no change in the recognition or the measurement (due to a change in classification) of those instruments will result if both of the following conditions are met: (a). There is no increase in fair value of the award (or the ratio of intrinsic value to the exercise price of the award is preserved, that is, the holder is made whole), or the antidilution provision is not added to the terms of the award in contemplation of an equity restructuring; and (b). All holders of the same class of equity instruments (for example, stock options) are treated in the same manner. The provisions in this FSP shall be applied in the first reporting period beginning after the date the FSP is posted to the FASB website. We will adopt this FSP from its effective date. We currently do not believe that its adoption will have any impact on our financial statements. Financial Accounting Standards No. 159 In February 2007, the FASB issued Statement of Financial Accounting Standards No. 159, "The Fair Value Option for Financial Assets and Financial Liabilities," ("FASB 159"). This statement permits entities to choose to measure many financial instruments and certain other items at fair value. An entity shall report unrealized gains and losses on items for which the fair value option has been elected in earnings at each subsequent reporting date. The statement is effective as of the beginning of an entity's first fiscal year that begins after November 15, 2007. Early adoption id permitted as of the beginning of a fiscal year that begins on or after November 15, 2007, provided the entity also elects to apply the provisions of FASB 157. The Company is continuing to evaluate the impact of this statement. Note 5. Significant Alliances and Related Parties TheraCour Pharma, Inc. Pursuant to an Exclusive License Agreement we entered into with TheraCour Pharma, Inc., (TheraCour), the Company was granted an exclusive license in perpetuity for technologies developed by TheraCour for the virus types: HIV, HCV, Herpes, Asian (bird) flu, Influenza and rabies.Additionally, TheraCour has permitted the Company to use its nanomaterials to develop a treatment for dengue fever until such time as the Company and TheraCour can negotiate an amendment to the Licensing Agreement to include dengue fever among the virus types we are permitted to manufacture, use and offer for sale. In consideration for obtaining this exclusive license, we agreed: (1) that TheraCour can charge its costs (direct and indirect) plus no more than 30% of direct costs as a Development Fee and such development fees shall be due and payable in periodic installments as billed.(2) we will pay$25,000 per month for usage oflab supplies and chemicals from existing stock held by TheraCour, (3) we will pay $2,000 or actual costs, whichever is higher for other general and administrative expenses incurred by TheraCour on our behalf (4) make royalty payments (calculated as a percentage of net sales of the licensed drugs) of 15% to TheraCour Pharma, Inc. (5) agreed that TheraCour Pharma, Inc. retains the exclusive right to develop and manufacture the licensed drugs. TheraCour Pharma, Inc. agreed that it will manufacture the licensed drugs exclusively for NanoViricides, and unless such license is terminated, will not manufacture such product for its own sake or for others, (6) TheraCour may request and NanoViricides, Inc. will pay an advance payment (refundable) equal to twice the amount of the previous months invoice to be applied as a prepayment towards expenses. TheraCour Pharma, Inc., may terminate the license upon a material breach by us as specified in the agreement. However, we may avoid such termination if within 90 days of receipt of such termination notice we cure the breach. 13 Index Development costs charged by TheraCour Pharma, Inc. for the three months ended March 31, 2007 and 2006 were $129,959 and $133,742, and for the nine months ended March 31, 2007 and 2006 were $460,914 and $553,101, respectively, and $1,185,157 since inception.As of March 31, 2007, the Company has an outstanding balance of $284,727due to TheraCour for development costs.This amount has not been offset against a security advance of $299,685 paid to and held by TheraCour which is reflected in Prepaid Expenses No royalties are due TheraCour Pharma from the Company’s inception through March 31, 2007. On February 27, 2007, NanoViricides, Inc. entered into a sublease to occupy 5,000 square feet of space in Woodbridge, Connecticut. Performance of the Registrant’s obligations was guaranteed by TheraCour Pharma, Inc., a principal shareholder of the Registrant and provider of the materials the Registrant uses in its operations. TheraCour Pharma, Inc., is affiliated with the Company through the common control of it and our Company by Anil Diwan, ourPresidentandChairman whoowns approximately 66% of the capital stock of TheraCour Pharma, Inc., which itself owns approximately 31% of the capital stock of the Company. TheraCour Pharma, Inc. owns 35,370,000 shares of the Company’s outstanding common stock as of March 31, 2007. 14 Index KARD Scientific, Inc. In June 2005, the Company engaged KARD Scientific to conduct pre clinical animal studies and provide the Company with a full history of the study and final report with the data collected from Good Laboratory Practices (CGLP) style studies.Dr. Krishna Menon, the Company’s Chief Regulatory Officer, is also an officer and principal owner of KARD Scientific. Lab fees charged by KARD Scientific for services for the three months ended March 31, 2007 and 2006 were $114,801 and $71,821, and for the nine months ended March 31, 2007 and 2006 were $114,801 and $71,821, respectively, and $321,220 since inception. The Company has paid KARD a $50,000 advance payment (refundable) towards future fees. Note 6. Prepaid Expenses Prepaid expenses are summarized as follows: March 31, 2007 June 30, 2006 TheraCour Pharma, Inc. * $ 299,685 $ 163,728 Kard Scientific, Inc. * 50,000 50,000 Prepaid other 15,000 - $ 364,685 $ 213,728 (* See Note 5. Significant Alliances and Related Parties) On March 12, 2007 the Company signed an agreement and retained Crowell, Weedon& Company ("Crowell")as our exclusive financial advisors to assist us in our capital raising efforts.Wepaid a retainer fee at signing of $15,000, and services commenced in April 2007. The term of the engagement is for four months. In the event a financing is consummated during the term, Crowell would receive a fee equal to 7% of gross capital raised, warrants to purchase 10% of the securities issued in the financing and reimbursement of fees up to $10,000. Note 7. Equity Transactions In July 2006, the Company's Board of Directors authorized the issuance of 5,744 shares of its common stock with a restrictive legend, to the debenture holders in lieu of interest on debentures as set forth in the contract. The Company recorded an interest expense of $7,644 for the month of July 2006. In July 2006, convertible debentures in the amount of $1,000,000 were converted into common stock, resulting in the issuance of 3,333,333 common shares. In July 2006, warrants to purchase 200,000 shares of common stock exercisable at a price per common share of $.25 were exercised, and proceeds of $50,000 were received. In August 2006, the Scientific Advisory Board (SAB) was granted warrants to purchase 40,000 shares of common stock at $1.36 per share.These warrants, if not exercised will expire in August 2010. The fair value of these warrants in the amount of $30,184 was recorded as consulting expense. The fair value of the Company’s option-based awards granted were estimated using the Black-Scholes option-pricing model with the following assumptions. Expected life in years 4 years Risk free interest rate 4.91% Expected volatility 96.70% Dividend yield 0% In November 2006, the Scientific Advisory Board (SAB) was granted warrants to purchase 40,000 shares of common stock at $1.19 per share.These warrants, if not exercised will expire in November 2010.The fair value of these warrants in the amount of $25,888 was recorded as consulting expense. 15 Index The fair value of the Company’s option-based awards granted were estimated using the Black-Scholes option-pricing model with the following assumptions. Expected life in years 4 years Risk free interest rate 4.69% Expected volatility 94.00% Dividend yield 0% On January 2, 2007,the Company entered into consulting agreements for future services with Dr. Randall Barton for scientific consulting, and Mr. Harry Schochat, Esq. for legal consulting.The company issued Dr. Randall Barton 114,000 shares of its common stock and Mr. Harry Schochat, Esq. 102,000shares of its common stock, for a total of 216,000 shares as upfront payments (non-refundable) to these consultants. Based upon the fair market value of the common stock on the commitment date, the Company recorded a consulting expense of $164,160. In February 2007, the Scientific Advisory Board (SAB) was granted warrants to purchase 40,000 shares of common stock at $1.54 per share.These warrants, if not exercised will expire in February 2011.The fair value of these warrants in the amount of $32,668 was recorded as consulting expense. The fair value of the Company’s option-based awards granted were estimated using the Black-Scholes option-pricing model with the following assumptions. Expected life in years 4 years Risk free interest rate 4.68% Expected volatility 91.00% Dividend yield 0% 16 Index Note 8. Stock Options And Warrants Stock Options The following table presents the combined activity of stock options issued for the nine months ended March 31, 2007 as follows: Stock Options Number of Shares Weighted Average Exercise Price per share ($) Weighted Average Remaining Contractual Term (years) Aggregate Intrinsic Value ($) Outstanding at June 30, 2006 2,000,000 0.10 9.25 2,980,000 Granted - Exercised - Expired - Canceled - Outstanding at September 30, 2006 2,000,000 0.10 9.00 2,180,000 Granted - Exercised - Expired - Canceled - Outstanding at December 31, 2006 2,000,000 $ 0.10 8.75 $ 1,280,000 Granted - Exercised - Expired - Canceled - Outstanding at March 31, 2007 2,000,000 $ 0.10 8.50 $ 2,180,000 Exercisable at March 31, 2007 1,416,666 $ 0.10 8.73 $ 908,333 As of March 31, 2007, there was$13,301 of unrecognized compensation cost, related to non-vested options granted under employment contracts, which is expected to be recognized over a weighted average period of less than 1 year. 17 Index Stock Warrants The following table presents the combined activity of stock warrants issued for the nine months ended March 31, 2007 as follows: Stock Warrants Number of Shares Weighted Average Exercise Price per share ($) Weighted Average Remaining Contractual Term (years) Outstanding at June 30, 2006 3,605,000 1.72 2.65 Granted 40,000 1.36 4.00 Exercised (200,000 - - Expired - - - Canceled - - - Outstanding at September 30, 2006 3,445,000 1.84 2.52 Granted 40,000 1.19 4.00 Exercised - - - Expired - - - Canceled - - - Outstanding at December 31, 2006 3,485,000 $ 1.83 2.31 Granted 40,000 1.54 3.9 Exercised - - - Expired - - - Canceled - - - Outstanding at March 31, 2007 3,525,000 $ 1.83 2.33 Exercisable at March 31, 2007 3,525,000 $ 1.83 2.33 Ofthe above warrants, 3,245,000 expire in fiscal year ending June 30, 2009; 160,000 expire in fiscal year ending June 30, 2010; and 120,000 expire in fiscal year ending June 30, 2011. 18 Index Note 9. Income Taxes There was no current or deferred income tax provision for the period presented. The Company's deferred tax assets is summarized as follows: March 31, 2007 June30, 2006 Net operating loss carryforwards $ 1,349,700 $ 710,800 Research and development credit 391,700 234,000 Other 494,000 363,700 Gross deferred tax assets 2,235,400 1,308,500 Valuation allowances (2,235,400 ) (1,308,500 ) Deferred tax assets $ - $ - At March 31, 2007, the Company had potentially utilizable Federal and state net operating loss tax carryforwards of approximately $4,400,000 which will begin to expire in the year 2026, if not utilized. The utilization of the Company's net operating losses may be subject to a substantial limitation due to the "change of ownership provisions" under Section 382 of the Internal Revenue Code and similar state provisions. Such limitation may result in the expiration of the net operating loss carryforwards before their utilization. A valuation allowance is provided when it is more likely than not than some portion or all of the deferred tax assets will not be realized. The net change in the total valuation allowance for the nine months ended March 31, 2007 and the year ended June 30, 2006 was an increase of $926,900 and $1,293,600, respectively. The tax benefit assumed using the Federal statutory tax rate of 34% and Connecticut statutory rate of 7.5% has been reduced to an actual benefit of zero due principally to the aforementioned valuation allowance. Note 10. Commitments and Contingencies The Company’s principal executive offices are located at 135 Wood Street, West Haven, Connecticut,and include approximately 1,500 square feet of office space at a base monthly rent of $1,875. The term of lease expired in 2007.We had occupied the premises on a month-to-month basis since the lease has expired. On February 27, 2007, NanoViricides, Inc. entered into a sublease to occupy 5,000 square feet of space at 4 Research Drive,in Woodbridge, Connecticut. The term of the occupancy is until January 30, 2009 at a monthly rent of $11,667, plus an additional $500.00 per month for utilities. The Company is dependent upon its license agreement with TheraCour Pharma, Inc. (See Note 5).If itloses the right to utilize any of the proprietary information that is the subject of the TheraCour Pharma license agreement on which it depends, the Company will incur substantial delays and costs in development of its drug candidates. The Company, in September 2005, signed employment agreements with its three executive officers to pay minimum annual base salaries of$200,000 each for three years. This base salary will increase to $250,000 per year upon closing of a financing to the company with gross proceeds of at least $5,000,000.In addition to salary, the Company is obligated to pay health and life insurance benefits and reimburse expenses incurred by the officers on behalf ofthe company. The Company also granted stock options as part of these employment agreements.Each executive officer, if terminated by the Company without cause, would be entitled six months salary($100,000) as severance compensation. While no legal actions are currently pending, the Company may be party to certain claims brought against it arising in the ordinary course of business. It is not possible to state the ultimate liability, if any, in these matters. In management’s opinion, the ultimate resolution of such claims will not have a material adverse effect on the financial position of the Company. Note 11. Subsequent Events On April 9, 2007, the Company signed a Cooperative Research and Development Agreement (CRADA) with the Walter Reed Army Institute of Research to create new treatments for dengue fever using the Company’s nanomedicine technology.Each party is individually responsible for funding its own respective researchers throughout this agreement, including laboratory facilities, salaries, overhead and indirect costs. 19 Index ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION The following discussion and analysis should be read in conjunction with our unaudited financial statements and related notes included in this report. This report contains "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. The statements contained in this report that are not historic in nature, particularly those that utilize terminology such as "may," "will," "should," "expects," "anticipates," "estimates," "believes," or "plans" or comparable terminology are forward-looking statements based on current expectations and assumptions. Various risks and uncertainties could cause actual results to differ materially from those expressed in forward-looking statements. All forward-looking statements in this document are based on information currently available to us as of the date of this report, and we assume no obligation to update any forward-looking statements. Forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause the actual results to differ materially from any future results, performance or achievements expressed or implied by such forward-looking statements. OUR CORPORATE HISTORY NanoViricides, Inc. was incorporated under the laws of the State of Colorado on July 25, 2000 as Edot-com.com, Inc. and was organized for the purpose of conducting internet retail sales.On April 1, 2005, Edot-com.com, Inc. was incorporated under the laws of the State of Nevada for the purpose of re-domiciling the Company as a Nevada corporation, Edot-com.com (Nevada).On April 15, 2005, the Company and Edot-com.com (Nevada) were merged and Edot-com.com, Inc., a Nevada corporation, became the surviving entity. On June 1, 2005, the Company acquired NanoViricide, Inc., a privately owned Florida corporation (“NVI”), pursuant to an Agreement and Plan of Share Exchange (the “Exchange”).NVI was incorporated under the laws of the State of Florida on May 12, 2005 and its sole asset was comprised of a licensing agreement with TheraCour Pharma, Inc. (an approximately 31% shareholder of the Company) for rights to develop and commercialize novel and specifically targeted drugs based on TheraCour's targeting technologies, against a number of human viral diseases.Upon consummation of the Exchange, the Company adopted the business plan of NVI. Pursuant to the terms of the Exchange, ECMM acquired NVI in exchange for an aggregate of 80,000,000 newly issued shares ofECMM common stock, resulting in an aggregate of 100,000,000 shares of ECMM common stock issued and outstanding.As a result of the Exchange, NVI became a wholly-owned subsidiary of ECMM. The ECMM shares were issued to the NVI Shareholders on a pro rata basis, on the basis of 4,000 shares of the Company’s Common Stock for each share of NVI common stock held by such NVI Shareholder at the time of the Exchange. On June 28, 2005, NVI was merged into its parent ECMM and the separate corporate existence of NVI ceased. Effective on the same date, Edot-com.com, Inc. changed its name to NanoViricides, Inc. and its stock symbol on the Pink Sheets to “NNVC”, respectively. For financial accounting purposes, this acquisition was a reverse acquisition of the Company by NanoViricide (NVI), under the purchase method of accounting, and was treated as a recapitalization with NanoViricide as the acquirer.Accordingly, our historical financial statements have been prepared to give retroactive effect to May 12, 2005 (date of inception), of the reverse acquisition completed on June 1, 2005, and represent the operations of NanoViricides.With the acquisition of NanoViricide, we no longer remained an inactive entity and entered the pharmaceuticals business. The Company is considered a development stage company at this time. 20 Index Management’s Plan of Operation The Company’s drug development business model was formed in May 2005 with a license to the patents and intellectual property held by Theracour Pharma, Inc., that enabled creation of drugs engineered specifically to combat viral diseases in humans. This exclusive license from Theracour Pharma serves as a foundation for our intellectual property. The Company was granted a worldwide exclusive perpetual license to this technology for several drugs with specific targeting mechanisms in perpetuity for the treatment of the following human viral diseases: Human Immunodeficiency Virus (HIV/AIDS), Hepatitis B Virus (HBV), Hepatitis C Virus (HCV), Rabies, Herpes Simplex Virus (HSV), human influenza, avian influenza, Influenza and Asian Bird Flu Virus.TheraCour has granted us the right to include dengue fever among the viruses we are able to treat.However, no written agreement has been entered into with TheraCour and no assurance can be given that a written amendment to the licensing agreement with Theracour will ever be reached or that, if reached, will be on terms favorable to the Company. To date, we have engaged in organizational activities; sourcing compounds and materials; and experimentation with studies on cell cultures and animals. We have generated funding through the issuances of debt and private placement of common stock.We have not generated any revenues and we do not expect to generate revenues in the near future. We may not be successful in developing our drugs and start selling our products when planned, or that we will become profitable in the future. We have incurred net losses in each fiscal period since inception of our operations. In December 2005, the Company signed a Memorandum of Understanding with the National Institute of Hygiene and Epidemiology in Hanoi (NIHE), a unit of the Vietnamese Government’s Ministry of Health. This Memorandum of Understanding calls for cooperation in the development and testing of certain nanoviricides. The parties agreed that the initial target would be the development of drugs against H5N1 (avian influenza).NIHE thereafter requested that we develop a drug for rabies, a request to which we agreed.The initial phase of this agreement called first for laboratory testing, followed by animal testing of several drug candidates developed by the Company. Preliminary laboratory testing of FluCide™-I, AviFluCide-I™ and AviFluCide-HP™ were successfully performed at the laboratories of the National Institute of Hygiene and Epidemiology in Hanoi (NIHE). The second phase of the project, animaland/or additional cell culture testing of the Influenza H1N1 and H5N1 candidates, as well as that of RabiCide-I™, the company’s rabies drug, were completed during the first calendar quarter of 2007. Whereas the rabies and H1N1 experimental data have not been completely analyzed, results of the in vitro H5N1 work in Vietnam were reported in a press release on May 7, 2007. The information was as follows:The BSL3 studies against Clade 2 H5N1, a Dec. 2006 isolate in Vietnam, showed that the nanoviricide developed against Highly Pathogenic Influenzas, FluCide-HP ™, was highly effective in suppressing cytopathic effects (CPE), whereas the broad-spectrum nanoviricide against all influenzas, FluCide™, was slightly less effective than AviFluCide-HP. These findings were expected. Both of these candidates were significantly more effective than oseltamivir (Tamiflu®) in this blind study performed by the National Institute of Hygiene and Epidemiology (NIHE) scientists in Vietnam. In addition, the antibody-fragment-based H5N1 specific (Clade 1, Vietnam, 2004-2005 strains) AviFluCide™ drug candidate was demonstrated conclusively by Vietnam scientists to significantly suppress CPE against this rgH5N1 strain (Clade 1), confirming previous results. The Highly Pathogenic H5N1 subtype of influenza continues to rapidly evolve and is now found in two distinct subgroups, Clade 1 and Clade 2. According to CDC scientists, the Vietnam 2004/2005 strains belong to Clade 1, whereas the Indonesia 2006 (2007), Egypt 2006, and Vietnam 2006 (2007) strains are different and form the Clade 2 subgroup. The various Clade 2 strains are antigenically distinct from each other, but closer to each other than to Clade 1 strains. Highly Pathogenic Influenza strains of all clades possess the polybasic cleavage site. Thus FluCide-HP, designed against this site, is expected to be effective against all Highly Pathogenic influenza strains. It is felt that it makes no difference to which type, subtype, or clade, they belong On March 12, 2007 the Company signed an agreement and retained Crowell, Weedon and Company as our exclusive financial advisors to assist us in our capital raising efforts.Wepaid a retainer fee at signing of $15,000, and services commenced in April 2007. The term of the engagement is for four months. On April 4, 2007, the Company signed a Cooperative Research and Development Agreement with the Walter Reed Army Institute of Research.The joint R&D effort will focus on creating new treatments for dengue fever using NanoViricides' nanomedicine technology. The Company expects to commence work on this agreement during the second calendar quarter of 2007 and has included this project in the following section in “Requirement for Additional Capital”. Management believes that it has achieved significant milestones in the development of rabies and anti-influenza drugs for human influenza (H1N1) and bird flu (H5N1).Management’s beliefs are based on the results of pre-clinical cell culture studies and/or in vivo animal studies using mice. 21 Index Liquidity and Capital Resources Requirement for Additional Capital We currently do not have sufficient cash reserves to meet all of our anticipated obligations for the next twelve months and we may not be able to obtain the necessary financing. As of March 31, 2007 we have a cash balance of $512,321, which can support operations through the end of our fiscal year June 30, 2007. We expect we will require in excess of $6,500,000 to execute the first part of our business plan which covers twelve months of operations. Assuming that we are successful in raising additional financing, we anticipate that we will incur the following expenses over the next twelve months: 1 Research and Development of $2,000,000:Includes planned costs of $1,200,000 for multiple drug variations and in-vivo and in-vitro studies for FluCide™, AviFluCide™, FluCide HP™, and Rabies planned for Q3 2007.The Company has allocated the planned costs of$1,200,000 evenly over the four drugs ($300,000 each). We have also budgeted $250,000 for early stage development of a drug for Dengue, $300,000 for early stage development of a drug for Hepatitis C (HCV), and $250,000 for other infectious disease research. 2 Corporate overhead of $750,000:This amount includes budgeted office salaries, legal, accounting and other costs expected to be incurred by being a public reporting company. 3 Capital costs of $1,250,000:This is the estimated cost for equipment and laboratory improvements.The Company plans to incur these costs if the planned trials in thethird calendar quarter of 2007 show improvement over present treatments. 4 Staffing costs of $2,500,000:The Company expects to incur these costs as the trials in thethird calendar quarter of 2007showed improvement over present baseline treatments.This is the estimated cost of hiring additional scientific staff and consulting firms to assist with FDA compliance, material characterization, pharmaco-kinetic, pharmaco-dynamic and toxicology studies of various compounds. The Company will be unable to proceed with its planned drug development, meet its administrative expense requirements, capital costs, or staffing costs without obtaining additional financing of approximately $6,500,000 to meet its budget. The Company does not have any arrangements at this time for equity or other financings.If we are unable to obtain additional financing, our business plan will be significantly delayed. The Company has limited experience with pharmaceutical drug development. Thus, our budget estimates are not based on experience, but rather based on advice given by our associates and consultants. As such these budget estimates may not be accurate. In addition, the actual work to be performed is not known at this time, other than a broad outline, as is normal with any scientific work. As further work is performed, additional work may become necessary or change in plans or workload may occur. Such changes may have an adverse impact on our estimated budget. Such changes may also have an adverse impact on our projected timeline of drug development. On February 27, 2007 the Company leased an R&D facility to occupy 5,000 square feet of space in Woodbridge, Connecticut, originally built for the Bayer Pharmaceutical Corporation.The term of the occupancy is until January 30, 2009 at a monthly rent of $11,667, plus an additional $500 per month for utilities. The Company believes that an adjacent space may become available and would be suitable for small scale manufacturing.The facility will need to be certified by the FDA in order for the Company to produce experimental materials that can be sent to outside scientists for pharmaco-kinetic, pharmaco-dynamic and toxicology studies. These three sets of studies must be completed prior to the Company filing an Investigational New Drug (IND) Applicationwith the FDA to begin the necessary human trials. The Company anticipates that this upcoming year's work-plan will lead us to obtain certain information about the safety and efficacy of some of the drugs under development in animal models.If our studies are not successful, we will have to develop additional drug candidates and perform further studies.If our studies are successful, then we expect to be able to undertake further studies in animal models to obtain necessary data regarding the pharmaco-kinetic and pharmaco-dynamic profiles of our drug candidates. We believe these data may eventually enable us to file an Investigational New Drug (IND) application, towards the goal of obtaining FDA approval for testing the drugs in human patients. 22 Index Most pharmaceutical companies expect 4 to 10 years of study to be required before a drug candidate reaches the IND stage. We believe that because we are working in the infectious agents area, our studies will have objective response end points, andwill be of relatively short durations. Our business plan is based on these assumptions. If we find that we have underestimated the time duration of our studies, or we have to undertake additional studies, due to various reasons within or outside of our control, this will grossly and adversely impact both our timelines and our financing requirements. Management intends to use capital and debt financing, as required, to fund the Company’s operations. There can be no assurance that the Company will be able to obtain the additional capital resources necessary to fund its anticipated obligations for the next twelve months. The Company is considered to be a development stage company and will continue in the development stage until it generates revenues from the sales of its products or services. 23 Index The following table lists the future payments required on the Company’s contractual obligations as of March31, 2007: OBLIGATIONS Total Less than 1 Year 1-3 Years 4-5 Years Greater than 5 Years Facility lease $ 267,667 $ 146,000 $ 121,667 $ - $ - Executive salaries 1,266,667 966,667 (1) 300,000 - - Total obligations $ 1,534,334 $ 1,112,667 $ 421,667 $ - $ - (1) Of this amount, $366,667 has been reflected on the balance sheet as of March 31, 2007 Equity Transactions In July 2006, the Company's Board of Directors authorized the issuance of 5,744 shares of its common stock with a restrictive legend, to debenture holders in lieu of interest on debentures as set forth in the contract. The Company recorded an interest expense of $7,644 for the month of July 2006. In July 2006, warrants to purchase 200,000 shares of common stock exercisable at a price per common share of $.25 were exercised, and proceeds of $50,000 were received. In July 2006, convertible debentures in the amount of $1,000,000 were converted into common stock, resulting in the issuance of 3,333,333 common shares. In August 2006, the Scientific Advisory Board (SAB) was granted warrants to purchase 40,000 shares of common stock at $1.36 per share.These warrants, if not exercised will expire in August 2010. The fair value of these warrants, by using the Black-Scholes option pricing model, was in the amount of $30,184 and was recorded as consulting expense. In November 2006, the Scientific Advisory Board (SAB) was granted warrants to purchase 40,000 shares of common stock common stock at $1.19 per share.These warrants, if not exercised will expire in November 2010.The fair value of these warrants, by using the Black-Scholes option pricing model, was in the amount in the amount of $25,888, and was recorded as consulting expense. On January 2, 2007,the Company entered into consulting agreements for future services with Dr. Randall Barton for scientific consulting, and Mr. Harry Schochat, Esq. for legal consulting.The company issued Dr. Randall Barton 114,000 shares of its common stock and Mr. Harry Schochat, Esq. 102,000shares of its common stock, for a total of 216,000 shares as upfront payments (non-refundable) to these consultants. Based upon the fair market value of the common stock on the commitment date, the Company recorded a consulting expense of $164,160. In February 2007, the Scientific Advisory Board (SAB) was granted warrants to purchase 40,000 shares of common stock at $1.54 per share.These warrants, if not exercised will expire in February 2011.The fair value of these warrants in the amount of $32,668 was recorded as consulting expense. Subsequent Events On April 9, 2007, the Company signed a Cooperative Research and Development Agreement (CRADA) with the Walter Reed Army Institute of Research to create new treatments for dengue fever using the Company’s nanomedicine technology.Each party is individually responsible for funding its own respective researchers throughout this agreement, including laboratory facilities, salaries, overhead and indirect costs, etc. The following is theSCOPE OF WORK as stated in the agreement. Title:“Research and Development of Various Anti-viral Agents Using the NanoViricides Technology” 24 Index Dengue is an acute disease caused by one of four serotypes of dengue virus, viz., types 1, 2, 3, and 4, which circulate widely in the tropics and subtropics affecting up to 100M people each year, many with potentially life threatening illness.As such, it is a disease of major military importance.Although several candidate dengue vaccines are in clinical trials, none is yet licensed.Furthermore, up to 6 months may be required for the induction of protective immunity to dengue with some vaccines. Therefore, the development of antiviral drugs for dengue is strongly indicated both for immediate disease prevention and treatment.This collaboration will pair WRAIR, with its extensive experience in vaccine dengue research, and NanoViricides, with its novel platform for the creation of antiviral drugs. Candidate antiviral compounds will be formulated at NanoViricides using proprietary, patent-pending chemistries. The targeted antiviral drug candidates produced by NanoViricides will be evaluated at WRAIR for their ability to neutralize dengue viruses in cell culture and protect against dengue virus challenge in an established small animal (murine) model.Based upon the success of the biological testing, future studies may address the development of more effective, less expensive antiviral drug candidates. While the licensing agreement between the Company and TheraCour does not provide for the use of the nanomaterials we license from TheraCour for the treatment of dengue fever, TheraCour has permitted the Company to use the nanomaterials to develop a treatment for dengue fever with Walter Reed until such time as the Company and TheraCour can negotiate an amendment to the Licensing Agreement to include dengue fever among the virus types we are permitted to manufacture, use and offer for sale.While the Company is currently negotiating such an amendment with TheraCour, there can be no assurance that an agreement will be reached, in which case TheraCour may revoke our permissive use of its materials for dengue fever, which may adversely impact our operations and cause the termination of our CRADA with Walter Reed. 25 Index ITEM 3.CONTROLS AND PROCEDURES EVALUATION OF DISCLOSURE CONTROLS AND PROCEDURES As of the end of the period covered by this report, we evaluated, under the supervision and with the participation of our management, including our chief executive officer, president and chief financial officer, the effectiveness of the design and operation of our "disclosure controls and procedures" [as defined in the Securities Exchange Act of 1934, Rules 13a - 15(e) and 15d - 15(e)]. Based on this evaluation, our chief executive officer and chief financial officer has concluded that as of the date of the evaluation our disclosure controls and procedures are effective to ensure that all material information required to be filed in this report has been made known to them. CHANGE IN INTERNAL CONTROLS There have been no changes in internal controls over financial reporting that occurred during the most recent fiscal quarter that have materially affected, or are reasonably likely to materially affect, our internal controls over financial reporting. 26 Index PART II. OTHER INFORMATION Item 1. LEGAL PROCEEDINGS None. Item 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS. On January 2, 2007,the Company entered into consulting agreements for future services with Dr. Randall Barton for scientific consulting, and Mr. Harry Schochat, Esq. for legal consulting.The Company issued Dr. Randall Barton 114,000 shares of its common stock and Mr. Harry Schochat, Esq. 102,000shares of its common stock, for a total of 216,000 shares as upfront payments (non-refundable) to these consultants. In February 2007, the Scientific Advisory Board (SAB) was granted warrants to purchase 40,000 shares of common stock at $1.54 per share.These warrants, if not exercised will expire in February 2011. ITEM 3. DEFAULTS UPON SENIOR SECURITIES None. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. ITEM 5.OTHER INFORMATION On April 9, 2007, the Company signed a Cooperative Research and Development Agreement (CRADA) with the Walter Reed Army Institute of Research to create new treatments for dengue fever using the Company’s nanomedicine technology.Each party is individually responsible for funding its own respective researchers throughout this agreement, including laboratory facilities, salaries, overhead and indirect costs. While the licensing agreement between the Company and TheraCour does not provide for the use of the nanomaterials we license from TheraCour for the treatment of dengue fever, TheraCour has permitted the Company to use the nanomaterials to develop a treatment for dengue fever with Walter Reed until such time as the Company and TheraCour can negotiate an amendment to the Licensing Agreement to include dengue fever among the virus types we are permitted to manufacture, use and offer for sale.While the Company is currently negotiating such an amendment with TheraCour, there can be no assurance that an agreement will be reached, in which case TheraCour may revoke our permissive use of its materials for dengue fever, which may adversely impact our operations and cause the termination of our CRADA with Walter Reed. On May 16, 2007, Leo Ehrlich resigned as the Company's Chief Financial Officer. The Company's Chief Executive Officer, Eugene Seymour, was appointed as Interim Chief Financial Officer. 27 Index ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K (a) Exhibit index Exhibit 31.1 Certification of Chief Executive andInterim Chief Financial Officer required by Rule 13a-14(a) or Rule 15d-14(a) under the Securities Exchange Act of 1934, as amended. 31.2 Certification of President required by Rule 13a-14(a) or Rule 15d-14(a) under the Securities Exchange Act of 1934, as amended. 32.1 Certification of President, Chief Executive Officer andInterim Chief Financial Officerrequired by Rule 13a-14(b) or Rule 15d-14(b) under the Securities Exchange Act of 1934, as amended, and 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. (b) Reports on Form 8-K: Date Items Reported March 8, 2007 Entry into a Sublease Agreementto occupy 5,000 square feet in Woodbridge, Connecticut 28 Index SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: May 17, 2007 NANOVIRICIDES, INC. /s/ Eugene Seymour, MD Eugene Seymour, M.D. Chief Executive andInterim Chief Financial Officer and Director /s/ Anil Diwan Anil Diwan Chief Executive Officer, President and Chairman of the Board of Directors 29
